UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K RANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida 98-0222013 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16F, NationalDevelopmentBankTower, No. 2, Gaoxin 1st. Road, Xi’an, PRC (Address of principal executive offices) (Zip Code) Registrant's Telephone Number:011-86-29-88377161 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act. £YesR No Indicate by check mark if the registrant is not required to file reports pursuantto Section 13 or Section 15(d) of the Act. £YesR No Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.R Yes £ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy statement or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).£YesRNo The aggregate market value of voting stock held by non-affiliates of the registrant, based upon the closing price of $5.25 per share for shares of the registrant’s Common Stock on June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter as reported by the OTC Bulletin Board, was approximately $17.2 million. In calculating such aggregate market value, shares of Common Stock held by each officer, director and holder of 5% or more of the outstanding Common Stock (including outstanding shares with respect to which a holder has the right to acquire beneficial ownership within 60 days) were excluded because such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of Common Stock outstanding as of March 25, 2010 was 19,768,901. SKYPEOPLE FRUIT JUICE, INC. INDEX Page Part I Item 1 Business 3 Item 1A Risk factors Item 1B Unresolved staff comments Item 2 Properties 14 Item 3 Legal proceedings 15 Item 4 Reserved 16 Part II Item 5 Market for registrant’s common equity, related stockholder matters and issuer purchases of equity securities 16 Item 7 Management’s discussion and analysis of financial condition and results of operations 19 Item 7A Quantitative and qualitative disclosures about market risk 35 Item 8 Financial statements and supplementary data 35 Item 9 Changes in and disagreements with accountants on accounting and financial disclosure 35 Item 9A (T) Controls and procedures 36 Item 9B Other information 36 Part III Item 10 Directors, executive officers and corporate governance 36 Item 11 Executive compensation 36 Item 12 Security ownership of certain beneficial owners and management and related stockholder matters 36 Item 13 Certain relationships and related transactions, and director independence 36 Item 14 Principal accountant fees and services 36 Part IV Item 15 Exhibits and financial statement schedules 37 Signatures 43 Exhibits Report of independent registered public accounting firm 48 Consolidated Balance Sheets as of December 31, 2009 and 2008 49 Consolidated Statements of Operations and Comprehensive Income for the Years Ended December 31, 2009 and 2008 50 Consolidated Statements of Shareholders’ Equity for the Years Ended December 31, 2009 and 2008 52 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 53 Notes to Consolidated Financial Statements 55 Table of Contents SKYPEOPLE FRUIT JUICE, INC. PART I NOTE CONCERNING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K for the fiscal year ended December 31, 2009 (“Annual Report”) of SkyPeople Fruit Juice, Inc. (together with our direct or indirect subsidiaries, “we,” “us,” “our” or “the Company”) includes forward-looking statements that involve risks and uncertainties within the meaning of the Private Securities Litigation Reform Act of 1995. Other than statements of historical fact, all statements made in this Annual Report are forward-looking, including, but not limited to (a) our projected sales, profitability, and cash flows, (b) our growth strategies, (c) anticipated trends in our industry, (d) our future financing plans and (e) our anticipated needs for working capital. They are generally identifiable by use of the words "may," "will," "should," "anticipate," "estimate," "plans," “potential," "projects," "continuing," "ongoing," "expects," "management believes," "we believe," "we intend" or the negative of these words or other variations on these words or comparable terminology. Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. The following important factors, among others, could affect our future results and could cause those results to differ materially from those expressed in such forward-looking statements: · fluctuations in the supply of raw material · general economic conditions and conditions which affect the market for our products · changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations, which may impede our access to, or increase the cost of, external financing for our operations and investments · our success in implementing our business strategy or introducing new products · our ability to attract and retain customers · changes in tastes and preferences for, or the consumption of, our products · impact of competitive activities on our business · risks associated with conducting business internationally and especially in the People’s Republic of China (“PRC”, or China), including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability · other economic, financial and regulatory factors beyond the Company’s control Any or all of our forward-looking statements in this report may turn out to be inaccurate. They can be affected by inaccurate assumptions we might make or by known or unknown risks or uncertainties. Consequently, no forward-looking statement can be guaranteed. Actual future results may vary materially as a result of various factors, including, without limitation, the risks outlined under “Item1A. Risk Factors” in this Form 10-K.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. You should not place undue reliance on these forward-looking statements. We undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. -1- Table of Contents ITEM 1 – BUSINESS Overview We are a holding company incorporated under the laws of Florida.We have two direct wholly-owned subsidiaries: Pacific Industry Holding Group Co., Ltd., or Pacific, a company incorporated under the laws of the Republic of Vanuatu, and Harmony MN Inc., or Harmony, a company organized under the laws of Delaware.Pacific holds 99% equity interest of SkyPeople Juice Group Co., Ltd. (known as “Shaanxi Tianren Organic Food Co., Ltd.” as of December 18, 2009), or SkyPeople (China), a company incorporated under the laws of the PRC.SkyPeople (China) has three direct subsidiaries, all limited liability companies organized under the laws of the PRC: (i) Shaanxi Qiyiwanguo Modern Organic Agriculture Co., Ltd., or Shaanxi Qiyiwanguo, (ii) Huludao Wonder Fruit Co., Ltd., or Huludao Wonder, and (iii) Yingkou Trusty Fruits Co., Ltd., or Yingkou. Through our indirect subsidiaries in the PRC, we are engaged in the production and sales of fruit juice concentrates (including fruit purees, concentrated fruit purees, and concentrated fruit juices), fruit beverages (including fruit juice beverages and fruit cider beverages), and other fruit related products (including primarily organic and non-organic fresh fruits, kiwifruit seeds and apple aroma) in and from the PRC.Our fruit juice concentrates, which include apple, pear and kiwifruit concentrates, are sold to domestic customers and exported directly or via distributors to North America, Europe, Russia, South Korea and the Middle East.We sell our Hedetang branded bottled fruit beverages domestically primarily to supermarkets in the PRC. In fiscal year 2009, sales of our fruit concentrates, fruit beverages and other fruit related products represented61%, 17%, and 22% of our revenue, respectively, compared to 78%, 13% and 9% in fiscal year 2008, respectively. Specialty fruit juices, or small breed fruit juice, are juices squeezed from fruits that are grown in relatively small quantities such as kiwifruit juice, mulberry juice, and pomegranate juice. Currently, our specialty juice beverage offering includes kiwifruit juice and mulberry juice.We are in the process of applying for a patent in the PRC for a technology to produce concentrated persimmon juice. We believe that we are currently one of the few companies able to produce specialty fruit juices on a large scale in the PRC and we believe we are a leading specialty fruit juice producer in the PRC. Our revenue has increased significantly from 2006 to 2009 with revenue of approximately $17.4 million in 2006, approximately $29.4 million in 2007, approximately $41.7 million in 2008 and approximately $59.2 million in 2009, representing an average yearly growth rate of approximately 51%.We intend to expand our current production facilities and consider acquisition opportunities in the fruit product industry, to increase our fruit processing capacity and our annual yieldto meet increasing customer demand. -2- Table of Contents Our current structure is set forth in the diagram below: *Xi’an Qinmei Food Co., Ltd., an entity which is not affiliated with the Company, owns the other 8.85% of the equity interest in Shaanxi Qiyiwangguo Modern Organic Agriculture Co., Ltd. ** Formerly known as Shaanxi Tianren Organic Food Co., Ltd. We believe our competitive advantages include the modern equipment and technology employed at our production factories in Shaanxi and Liaoning Provinces and the strategic locations of our manufacturing facilities. Our equipment and technology help us ensure product quality, controlcosts and allow us to meet international juice standards such as ISO9001, HACCP and Kosher.In addition, our manufacturing facilities are strategically located near regional fruit production centers. Our proximity to regional fruit production centers enables us to purchase directly from farmers and avoid the need to transport raw fruit over long distances to our processing facilities, reducing our transportation expenses and damage to raw fruit in transit and helping us maintain high quality products by preserving freshness. We own and operate four manufacturing facilities in the PRC. To take advantage of economies of scale and to enhance our production efficiency, each of our manufacturing facilities has a focus on juice products centering around one particular fruit according to the proximity of such manufacturing to the supply center of that fruit. All concentrated juice products are manufactured using the same type of production line with slight variations in processing methods. We operated our pear juice products business out of our Jingyang Branch Office of SkyPeople (China). Our business involving apple juice products is operated out of Huludao Wonder Fruit Co., Ltd. (“Huludao Wonder”), and our business involving kiwifruit products is operated out of Shaanxi Qiyiwangguo, in which we have held a 91.15% ownership interest since June 2006. -3- Table of Contents ShaanxiProvince, where two of our manufacturing facilities are located, abounds with apple and kiwifruit production. As reported by the Fruit Juice Segment of the PRC Food and Agriculture Export Association (www.Chinajuice.org), in the nine months ended September 30, 2009, concentrated apple juice exported from ShaanxiProvince was 382,000 tons, accounting for 59% of the total export volume of concentrated apple juice from all of the PRC.According to the same source, the kiwifruit planting area in Shaanxi Province was approximately 99 thousand acres in 2009, which is 30% of the kiwifruit planting area in the world, and 60% of the kiwifruit planting area in the PRC.According to the Ministry of Commerce of the PRC (www.fec.mofcom.gov.cn), at present, the output value and export volume of concentrated juice of ShaanxiProvince all rank first among other provinces and cities in the PRC. On June 10, 2008, we acquired Huludao Wonder from Shaanxi Hede Investment Management Co., Ltd. (“Hede”) for a total purchase price of RMB 48,250,000 (approximately $6,308,591 based on the exchange rate on June 1, 2007). The payment was made through the offset of related party receivables.Prior to that, we operated our apple concentrate business out of the facilities of Huludao Wonder under a one-year lease agreement with Hede. On June 17, 2009, we incorporated a new Delaware corporation called Harmony MN Inc. (“HMN”) to be a wholly-owned subsidiary of the Company with offices initially in California to act as a sales company for the Company. The total number of shares of capital stock which HMN has authority to issue is 3,000 shares, all of which are Common Stock with a par value of $1.00 per share. On June 20, 2009, HMN was registered in the State of California to transact business in such state. HMN has not yet commenced operating activities. On November 25, 2009, we acquired Yingkou Trusty Fruits Co., Ltd. (“Yingkou”) pursuant to the Stock Purchase Agreement that SkyPeople (China) entered into with Xi’an Dehao Investment & Consulting Co., Ltd. on November 18, 2009. The aggregate cash purchase price was RMB 22,700,000 (approximately $3,325,569 based on the exchange rate of December 31, 2009). Yingkou has not yet commenced operating activities. Corporate History We were initially incorporated in 1998 in Florida as Cyber Public Relations, Inc. for the purpose of providing internet electronic commerce consulting services to small and medium sized businesses and did not have any material operations or revenue.On January21, 2004, we purchased all of the outstanding share capital of Environmental Technologies, Inc., or Environmental Technologies, a Nevada corporation, in exchange for approximately 29,051 shares of our Common Stock.As a result, Environmental Technologies became our wholly owned subsidiary and the Environmental Technologies shareholders acquired approximately 97% of our issued and outstanding Common Stock.We changed our name to Entech Environmental Technologies, Inc. After our acquisition of Environmental Technologies, we operated through our wholly owned subsidiary, H.B. Covey, Inc., or H.B. Covey, a business providing construction and maintenance services to petroleum service stations in the southwestern part of the United States and installation services for consumer home products in Southern California.During July 2007, we entered into and consummated a Stock Sale and Purchase Agreement pursuant to which we sold H.B. Covey, Inc. We were a shell company with no significant business operations after we sold H.B. Covey, Inc. As a result of the consummation of a reverse merger transaction, on February 26, 2008 we ceased to be a shell company and became an indirect holding company for SkyPeople (China) through Pacific. -4- Table of Contents Principal Products There are two general categories of fruit and vegetable juices available in the market. One is fresh juicethat is canned directly after filtering and sterilization upon being squeezed out of fresh fruits or vegetables. The other general category is juice drinks made out of concentrated fruit and vegetable juices. Concentrated fruit and vegetable juices are produced through the pressing, filtering, sterilization and evaporation of fresh fruits or vegetables. They are used as the base material or ingredient for products such as drinks, fruit jams and fruit wines. Concentrated juices are not drinkable. Instead, they are used as a basic ingredient for manufacturing juice drinks and as an additive to fruit wine and fruit jam, cosmetics and medicines. Our core products are concentrated apple, pear and kiwifruit juices, fruit beverages, fresh fruits and organic fresh fruits.The ability to produce fruit beverages is important when fresh fruit is out of season and fruit concentrate cannot be produced.Our range of products and production flexibility allows us to diversify our operational risks and supplement our revenue.Sales of fruit concentrates, fruit beverages and fresh fruit, kiwifruit seeds and other products comprised 61%, 17% and 22% of revenue for 2009, respectively, as compared to 78%, 13% and 9% for fiscal year 2008, respectively. Fruit Juice Concentrate Our fruit juice concentrated products are produced from July or August to April of each year.Fruit juice concentrates are manufactured through a multi-stage process, which includes pressing, filtering, sterilizing and evaporating fresh fruits and fruit juices.Fruit juice concentrates are used as the base ingredient in fruit beverages and are also used in other products such as ice cream, fruit wine and, to a lesser extent, cosmetics and medicine.We currently sell apple, pear and kiwifruit concentrates.Our fruit juice concentrated products for apple and pear include concentrated apple and pear juice.Our concentrated kiwifruits are made of three different categories: kiwifruit puree, concentrated kiwifruit puree and concentrated kiwifruit juice. Kiwifruit puree is prepared from clean, sound kiwifruits that have been washed and sorted prior to processing.The kiwifruits are crushed and pressed and the pulp of the kiwifruit is kept.All of the water and some of the pulp are then removed from the kiwifruit puree and the sugar level is increased in order to produce concentrated kiwifruit puree.Advanced technologies maintain the natural flavors and nutrients of the kiwifruit puree.Kiwifruit puree and concentrated kiwifruit puree are ideal raw materials used in the production of concentrated kiwifruit juices, kiwifruit beverages, kiwifruit flavored ice creams, smoothies and health care products. Concentrated kiwifruit juice is made from concentrated kiwifruit puree by removing all of the remaining pulp. Concentrated apple juice and concentrated pear juice are prepared from fresh fruits.Fruit juice concentrates can also be combined with other fruit juices for the production of blended fruit juices, canned foods, confectionaries, fruit cider beverages and other beverage products.The gross margins for our fruit juice concentrates were 41.4% and 41.1% in fiscal years 2009 and 2008, respectively. -5- Table of Contents Fruit Beverages Our fruit beverages are produced and sold in all seasons.The manufacturing process for fruit beverages involves further processing of fruit juice concentrates.Our fruit beverages are divided into two categories: pure fruit juice and fruit cider beverages.We currently produce fruit beverages for kiwifruit and mulberry fruit.Pure fruit juice and fruit cider beverages accounted for 12.7% and 4.1% of revenue in 2009, respectively.We tested and began marketing fruit cider beverages in the first quarter of 2009 and, based on preliminary results, we anticipate that our fruit cider beverages will experience rapid sales growth in the Chinese market.As fruit cider beverages are a relatively new products in the PRC market, we currently do not face significant competition and are able to price our fruit cider beverages to achieve a higher gross margin at 48.6% in 2009 than our pure fruit juice at 28.0% in fiscal year 2009. The gross margins for our fruit beverages were 33.0% and 34.4% in fiscal years 2009 and 2008, respectively. Fruit beverages are an important product line because they can be produced year round, as compared to our fruit juice concentrated products, which experiences seasonality.We plan to focus on developing new, higher margin beverages that we expect will allow us to earn gross margins similar to that of our fruit juice concentrated products. Other We also sell fresh fruit, kiwifruit seeds, apple aroma and other products. The following table contains information regarding the sales of various fruit juice concentrate, fruit beverages and other products in 2008 and 2009, respectively. Products Amount (tons) Proportion Amount (tons) Proportion Fruit puree 6
